Citation Nr: 0924482	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-32 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability, diagnosed as arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability, diagnosed as arthritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

4.  Entitlement to service connection for a left knee 
disability, diagnosed as arthritis.

5.  Entitlement to service connection for a right knee 
disability, diagnosed as arthritis

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected diabetes mellitus.
8.  Entitlement to service connection for a skin condition, 
claimed as a rash or skin cancer, to include as due to 
exposure to sun / herbicides / chemicals.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from July 1952 to June 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran also requested a Travel Board hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in April 2009.  The Veteran 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.

The issues of (1) entitlement to service connection for a 
back disability, (2) entitlement to service connection for 
sleep apnea, to include as secondary to service-connected 
diabetes mellitus, and (3) entitlement to service connection 
for a skin condition, claimed as a rash or skin cancer, to 
include as due to exposure to sun / herbicides / chemicals, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral knee 
disability, diagnosed as arthritis, in rating decisions dated 
September 2001 and November 2004.  The Veteran did not appeal 
the RO's decisions and, therefore, these decisions are final.

2.  The RO denied service connection for a back disability in 
a rating decision dated November 2004.  The Veteran did not 
appeal the RO's decision and, therefore, this decision is 
final.

3.  The evidence received subsequent to the November 2004 RO 
decision includes private treatment records, lay statements, 
and hearing testimony; this evidence raises a reasonable 
possibility of substantiating the claims of service 
connection for a bilateral knee disability and a back 
disability. 

4.  Resolving all doubt in the Veteran's favor, he injured 
his knees in service as a result of a slip-and-fall accident.  
The currently diagnosed bilateral knee arthritis has been 
linked to this service injury by the competent, probative 
medical evidence of record.


CONCLUSIONS OF LAW

1.  The RO's September 2001 and November 2004 decisions are 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2008).
2.  New and material evidence has been presented since the 
November 2004 RO decision denying service connection for a 
bilateral knee disability and a back disability; thus, these 
claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

3.  Resolving all doubt in the Veteran's favor, a left knee 
disability was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).
 
4.  Resolving all doubt in the Veteran's favor, a right knee 
disability was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims

The RO originally denied service connection for a bilateral 
knee disability, diagnosed as arthritis, in a rating decision 
dated September 2001 on the grounds that the Veteran's 
disability was not incurred in or caused by service, nor 
could it be presumed to have been incurred in service.  The 
Veteran was notified of this decision and did not appeal.  
Thus, this decision is final.  

The Veteran sought to reopen his claim of entitlement to 
service connection for a bilateral knee disability in May 
2004.  He also sought service connection for a back 
disability at that time.  The RO issued a rating decision in 
November 2004 in which it reopened the Veteran's bilateral 
knee claim, but denied the claim on the merits.  In the same 
rating decision, the RO denied service connection for a back 
disability on the grounds that there was no evidence of in-
service incurrence of a chronic back disability or evidence 
of continuity of symptoms since discharge from service.  The 
Veteran was notified of these decisions and did not appeal.  
Thus, these decisions are final.

The Veteran filed the current claim to reopen in September 
2005.  The RO denied the Veteran's bilateral knee claim in 
the May 2006 rating decision currently on appeal on the 
grounds that the Veteran failed to submit new and material 
evidence.  In the same rating decision, the RO reopened the 
Veteran's service connection claim for a back disability, but 
denied the claim on the merits, noting that there was no 
evidence of record showing that the currently diagnosed back 
disability was incurred in or aggravated by the Veteran's 
period of active service.  The Veteran was notified of these 
decisions and timely perfected this appeal.

With claims to reopen filed on or after August 29, 2001, such 
as these, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The evidence received subsequent to the November 2004 RO 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless 
of the RO's actions, the Board must still determine de novo 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board finds 
that new and material evidence has been received.  The 
evidence of record at the time of the November 2004 RO 
decision consisted of the Veteran's service treatment records 
(STRs) and post-service medical records.  The evidence now of 
record includes additional private treatment records, lay 
statements, and hearing testimony.

As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for bilateral knee 
disability and a back disability was previously denied on the 
grounds that there was no evidence of record showing that 
these disabilities were incurred in, caused, or aggravated by 
service.  This determination is final as the Veteran did not 
appeal to the Board.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.200, 20.300, 20.1103 (2008).  Thus, the 
evidence submitted after the final November 2004 RO decision 
must relate to this fact.  The Board concludes that new and 
material evidence has been submitted in this case.

Associated with the Veteran's claims file are lay statements 
from H.H. and J.P dated February 2007 in support of the 
current claim.  Both H.H. and J.P. indicated that they served 
with the Veteran in Germany in 1955.  During this time, both 
men stated that the Veteran sustained a back and left knee 
injury in service after a slip-and-fall accident.  According 
to H.H., the Veteran was subsequently taken to the hospital 
and prescribed crutches.  The Veteran was allegedly unable to 
participate in physical training for approximately one month 
following this incident.

In April 2008, G. Dunlap, M.D. submitted a statement in 
support of the current claim.  Dr. Dunlap stated that the 
Veteran sustained a back and left knee injury in service 
following a slip-and-fall accident and that he was treated 
for "knee problems," including bilateral knee degeneration, 
since 1975.  According to Dr. Dunlap, the Veteran eventually 
underwent bilateral knee replacement surgery in October 2007.  
This procedure revealed "a lot of post traumatic arthrosis" 
to the knees bilaterally.  Based on Dr. Dunlap's professional 
training and specialized experience in orthopedics, he 
concluded that the Veteran's "[bilateral knee] condition is 
as likely as not directly related to the injury he had during 
his military service."

Similarly, L. Brown, M.D. stated in December 2008 that the 
Veteran's currently diagnosed low back pain, spinal canal 
stenosis, and degenerative lumbar spondylosis were "directly 
related" to the in-service slip-and-fall accident described 
above.  In addition, Dr. Brown stated that the Veteran's 
normal degenerative processes were accelerated as a result of 
this in-service injury.  Dr. Brown relied on her professional 
experience and specialized training in interventional pain 
management, as well as a review the Veteran's medical records 
and "eyewitness reports" to support this contention.

Presuming the credibility of the evidence for the sole 
purpose of determining whether the bilateral knee and back 
claims should be reopened, the Board concludes that the 
evidence described above constitutes new and material 
evidence sufficient to reopen the Veteran's claims of 
entitlement to service connection for a bilateral knee 
disability and a back disability.  Thus, the claims are 
reopened.

II.  Service Connection - Bilateral Knee Disability

The Veteran testified in this case that he sustained a knee 
injury in service as a result of a slip-and-fall accident.  
See Hearing Transcript, pp. 14-17.  The Veteran also reported 
a continuity of symptoms, including pain and difficulty 
walking, since this incident.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303(a) (2008). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service treatment records (STRs) associated with the claims 
file showed that the Veteran was afforded a clinical 
evaluation and physical examination in July 1952 prior to 
entering service.  No knee problems or abnormalities were 
found at that time.  Similarly, clinical evaluations and 
physical examinations conducted in May 1956 and January 1973 
were negative for any knee problems or abnormalities.  The 
Board also notes that there is no evidence of record 
documenting a slip-and-fall accident as described by the 
Veteran, nor is there evidence of arthritis within one year 
after discharge from service.

However, associated with the Veteran's claims file are lay 
statements from H.H. and J.P dated February 2007 in support 
of the current claim.  Both H.H. and J.P. indicated that they 
served with the Veteran in Germany in 1955.  During this 
time, both men stated that the Veteran sustained a back and 
left knee injury in service after a slip-and-fall accident.  
According to H.H., the Veteran was subsequently taken to the 
hospital and prescribed crutches.  The Veteran was allegedly 
unable to participate in physical training for approximately 
one month following this incident.

The first pertinent post-service evidence of record is dated 
November 1995.  The Veteran sought private care from H. 
Townsend., M.D. after reporting subjective complaints of 
right knee pain.  Dr. Townsend stated that in his opinion, 
the Veteran's knee problems "are related to his military 
service and manifested over the years."  

The Veteran was afforded a VA Compensation and Pension (C&P) 
joints examination in November 2000.  The Veteran reported a 
history of bilateral knee pain with decreased range of motion 
since retirement from service.  The examiner diagnosed the 
Veteran as having degenerative arthritis of the knees 
bilaterally.     

M. Holsworth, M.D. submitted a statement in support of the 
Veteran's claim in February 2005.  In particular, Dr. 
Holsworth stated that the Veteran had numerous arthritic 
problems and that he was in need of bilateral knee 
replacement surgery.  Dr. Holsworth opined that the Veteran's 
"problems" were "most likely" related to his period of 
active military service.  Dr. Holsworth submitted similar 
statements in January 2006 and April 2007.

The Veteran subsequently underwent a total bilateral knee 
arthroplasty in October 2007.  In April 2008, Dr. Dunlap 
submitted a statement in support of the current claim.  Dr. 
Dunlap stated that the Veteran sustained a back and left knee 
injury in service following a slip-and-fall accident and that 
he was treated for "knee problems," including bilateral 
knee degeneration, since 1975.  According to Dr. Dunlap, the 
Veteran eventually underwent bilateral knee replacement 
surgery and this procedure revealed "a lot of post traumatic 
arthrosis" to the knees bilaterally.  Based on Dr. Dunlap's 
professional training and specialized experience in 
orthopedics, he concluded that the Veteran's "[bilateral 
knee] condition is as likely as not directly related to the 
injury he had during his military service."

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports a grant of service 
connection for a bilateral knee disability in this case.  
Although the Veteran's STRs were negative for any references 
to a slip-and-fall accident and subsequent knee injury, the 
Board notes that the Veteran's service buddies, H.H. and 
J.P., submitted statements on his behalf attesting to the 
occurrence of such an incident.  The Board finds these 
statements to be credible.  Post-service treatment records 
associated with the claims file showed that the Veteran was 
later diagnosed as having degenerative arthritis of the knees 
bilaterally.  See November 2000 VA C&P report.  There is also 
competent, probative medical evidence to link this condition 
to the Veteran's period of active service.  See private 
medical opinions from Drs. Townsend and Dunlap.

In particular, the Board finds the April 2008 private opinion 
from Dr. Dunlap to be highly probative evidence concerning 
the issue of direct service connection.  Dr. Dunlap reviewed 
the Veteran's "military medical service and other records" 
and based on his professional experience and specialized 
orthopedic training, he concluded that the Veteran's 
bilateral knee arthritis was related to his period of active 
service, and specifically to the in-service slip-and-fall 
accident described by the Veteran and corroborated by H.H. 
and J.P.

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran is entitled to service 
connection for a bilateral knee disability.  Thus, service 
connection for a bilateral knee disability is granted.  In 
reaching this conclusion, the Board has applied the benefit-
of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 
49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a left knee disability has been 
presented; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for a right knee disability has been 
presented; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for a back disability has been presented; 
to this extent, the appeal is granted.

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.




REMAND

III.  Service Connection - Back Disability

As noted above, the Board finds the Veteran's statements, as 
well as those provided by H.H. and J.P, to be credible 
evidence that the Veteran injured his back in service in 1955 
as a result of a slip-and-fall accident.  The Veteran sought 
additional care at sick call in January 1961 for lumbar pain 
and muscle tenderness.  The impression was "back pain vs. 
urinary tract infection."  A clinical evaluation and 
physical examination conducted in January 1973 prior to 
retirement was completely negative for any back problems or 
abnormalities, and the Veteran provided a medical history in 
which he specifically denied having recurrent back pain.  

The first pertinent post-service evidence of record is dated 
June 2000.  The Veteran was afforded a nerve conduction study 
at a private medical facility.  The results of this test were 
interpreted to show evidence of sensory axonal 
polyneuropathy, distal right median neuropathy, and right 
multi-level cervical motor radiculopathies consistent with 
spinal foraminal stenosis.  

The Veteran sought private care from K. Botwin, M.D. in 
September 2004 for a 30-year history of low back pain and 
spasms.  At the time of the examination, the Veteran denied 
any recent falls or trauma.  However, he reported having at 
least three significant falls in the past, the most recent 
occurring approximately four years prior to this episode of 
care when the Veteran fell off of a ladder and onto a 
concrete pool deck.  The impression was lumbar degenerative 
disc disease (DDD), lumbar myofascial pain syndrome, lumbar 
facet syndrome, and bilateral sacroiliitis, right more than 
left.  A follow-up computed tomography (CT) scan of the 
Veteran's lumbar spine showed evidence of mild degenerative 
disc disease (DJD) at L1-4 with anterior marginal osteophyte 
formations.  The CT scan results also revealed moderate 
central and bilateral lateral recess stenosis at L4-5 due to 
spondylosis and probable spondylolisthesis as well as facet 
hypertrophy at L5-S1.

Subsequent private treatment notes also diagnosed the Veteran 
as having lumbar spondylosis, and spinal stenosis at L4-5 
with disc herniation.  See February 2007 statement from Dr. 
Brown and November 2008 treatment note from M. King, M.D.  In 
November 2008, the Veteran underwent lumbar fusion surgery at 
a private medical facility.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, the 
Veteran should be afforded a VA spine examination to 
determine the nature and etiology of any and all back 
disabilities and their relationship to service, if any.  

In addition, the Board notes that the Veteran has submitted 
numerous private medical opinions that linked his current 
back disability to his period of active service generally, or 
in particular, to the in-service slip-and-fall accident 
described above.  See statements from Dr. Holsworth (February 
2005, January 2006, April 2007); Dr. Botwin (March 2005, 
April 2007); Dr. Dunlap (April 2008); and Dr. Brown (February 
2007, December 2008).  However, none of these examiners 
commented on the significance, if any, of the Veteran's 
intercurrent back injury after discharge from service when he 
fell off of a ladder and onto a concrete pool deck in 
reaching their respective conclusions.  Accordingly, the RO 
should contact the Veteran and afford him the opportunity to 
obtain an addendum (with complete rationale) from any of 
these providers that addresses this issue. 
  
IV.  Service Connection - Sleep Apnea

The Veteran also contends that his currently diagnosed sleep 
apnea is related to service.  In the alternative, the Veteran 
contends that his sleep apnea is secondary to his service-
connected diabetes mellitus.

A review of the Veteran's STRs is negative for a diagnosis of 
or treatment for sleep apnea.  The first pertinent post-
service evidence of record is dated May 2004.  The Veteran 
presented to Dr. Holsworth with complaints of interrupted 
sleep.  The Veteran's wife also reported that he snored and 
occasionally stopped breathing while he slept.  The 
impression was suspected sleep apnea.  The Veteran was 
diagnosed as having obstructive sleep apnea in June 2004 
following a split-night sleep study.

To date, the Board notes that the Veteran has not been 
afforded a VA examination to ascertain the nature and 
etiology of his sleep apnea and its relationship to service 
or a service-connected disability.  See Green, supra.  Thus, 
the Veteran should be scheduled for such an examination.  
Additionally, the Board notes that the Veteran has submitted 
numerous private medical opinions that linked the Veteran's 
sleep apnea to his period of service.  See statements from 
Dr. Holsworth (February 2005, January 2006, April 2007).  
However, the Board notes that these opinions have limited 
probative value because Dr. Holsworth failed to provide a 
rationale to support this conclusion.  Thus, the RO should 
contact the Veteran and afford him the opportunity to obtain 
an addendum from Dr. Holsworth (with complete rationale) to 
support this conclusion. 

V.  Service Connection - Skin Condition

The Veteran also contends that his skin condition is related 
to service.  In the alternative, the Veteran contends that 
his skin condition is due to exposure to sun / herbicides / 
chemicals.  In particular, the Veteran testified that he was 
exposed to sun, herbicides, and other chemicals such as 
carbon tetrachloride in service.  He also reported a post-
service history significant for outdoor activities including 
fishing, diving, boating, and softball.  See Hearing 
Transcript, pp. 6-8; 11.

A review of the Veteran's STRs show that he was treated at 
sick call for a groin rash in September 1966 and that he had 
moles and a sebaceous cyst removed in October 1963 and July 
1968, respectively.  A January 1973 clinical evaluation and 
physical examination conducted prior to retirement was 
completely negative for any skin conditions.  Moreover, the 
Veteran provided a medical history in which he specifically 
denied having any skin diseases.

The first pertinent post-service evidence of record is dated 
January 2006.  A dermopathology report of a specimen taken 
from the Veteran's right forearm showed evidence of a 
malignant squamous neoplasm, among other findings.  In light 
of this evidence, the Veteran should be afforded a VA 
examination to determine the nature and etiology of any and 
all skin conditions and their relationship to service, if 
any.  See Green, supra.

The Veteran also testified that he was treated at "Manatee 
Dermatology" since 1999.  See Hearing Transcript, p. 9.  The 
Board notes that private treatment records from Manatee 
Family Physicians are associated with the claims file, but to 
date, there appears to have been no attempt to obtain private 
treatment records from Manatee Dermatology.  Accordingly, the 
RO should request that the Veteran provide, or authorize VA 
to obtain, these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran is asked to provide, or 
authorize VA to obtain, any and all 
private treatment records from Manatee 
Dermatology.  All efforts to obtain these 
records should be fully documented.  If no 
such records exist, a notation in the 
claims file should indicate as such.  The 
RO should also attempt to obtain any other 
evidence identified as relevant by the 
Veteran, provided that the Veteran 
completes the required authorization 
forms.

2.  The RO should also contact the Veteran 
and inform him that the private medical 
opinions he obtained in support of his 
service connection claims are incomplete 
because of the following reasons:  

(A)  with regard to the Veteran's 
back claim, none of the private 
medical opinions of record 
commented on the significance, if 
any, of the Veteran's intercurrent 
back injury that he sustained 
after discharge from service when 
he fell off of a ladder and onto a 
concrete pool deck.  See Dr. 
Botwin's September 2004 private 
treatment note.

(B)  with regard to the Veteran's 
sleep apnea claim, the private 
medical opinions failed to provide 
any rationale to support the 
contention that the Veteran's 
sleep apnea is related to his 
period of active service.

3.  After the above development is 
completed, the Veteran should be afforded 
a VA spine examination to determine the 
nature and etiology of the currently 
diagnosed back disabilities.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  Any 
appropriate testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's back disability is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to service, including 
the slip-and-fall accident described 
above.  In offering the opinion, the 
examiner is also asked to comment on the 
significance, if any, of the Veteran's 
intercurrent back injury that he after his 
discharge from service when he fell off of 
a ladder and onto a concrete pool deck.  
The examiner must provide a complete 
rationale for any stated opinion, 
including a detailed statement addressing 
the veteran's asserted symptoms/complaints 
concerning his back since his discharge 
from service.

4.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of the currently diagnosed sleep 
apnea.  The claims folder and a copy of 
this remand must be made available to the 
examiner.  Any appropriate testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's sleep apnea is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to service.  In the 
alternative, the examiner is also asked to 
express an opinion as to whether the 
Veteran's sleep apnea is at least as 
likely as not caused by his service-
connected diabetes mellitus.  If not, the 
examiner should express an opinion as to 
whether the Veteran's sleep apnea is at 
least as likely as not aggravated (i.e., 
permanently worsened) by his service-
connected diabetes mellitus.  The examiner 
must provide a complete rationale for any 
stated opinion.

5.  The Veteran should be afforded a VA 
skin examination to determine the nature 
and etiology of the currently diagnosed 
skin condition.  The claims folder and a 
copy of this remand must be made available 
to the examiner.  Any appropriate testing 
deemed necessary by the examiner should be 
conducted at this time, and included in 
the examination report.  The examiner 
should identify all current skin disorders

Thereafter, the examiner is asked to 
express an opinion as to whether any 
current skin disorder found is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to service, and 
particularly to (1) his claimed exposure 
to sun, carbon tetrachloride or any other 
chemical exposure in service and/or (2) 
the removal of moles and a sebaceous cyst 
in service.   In offering the opinion, the 
examiner is also asked to comment on the 
significance, if any, of the Veteran's 
post-service history of outdoor activities 
such as fishing, diving, boating, and 
softball.  The examiner must provide a 
complete rationale for any stated opinion, 
including a discussion regarding all of 
the veteran's symptoms/complaints 
regarding a skin condition.

6.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


